

115 HRES 1073 IH: Expressing the sense of the House of Representatives that the Presidential Determination of the annual refugee admissions limit in fiscal year 2019 shall be no less than 110,000 and that President Trump and his administration must operate the United States Refugee Admissions Program (USRAP) in good faith.
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1073IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Johnson of Georgia (for himself, Ms. Jayapal, Mr. McGovern, Ms. Norton, Ms. Schakowsky, Mr. Carson of Indiana, Mr. Cohen, Mr. Larsen of Washington, Ms. Jackson Lee, Mr. Hastings, Mr. Espaillat, Mr. Khanna, Mr. Ellison, Ms. Moore, Mr. Danny K. Davis of Illinois, Mr. Raskin, Ms. Lee, Ms. Wasserman Schultz, Ms. Velázquez, Mr. Gutiérrez, Mr. Beyer, Mr. Pocan, Mr. Smith of Washington, Mr. DeSaulnier, Mrs. Watson Coleman, Ms. Bass, Mr. Meeks, Ms. Clarke of New York, Mr. Grijalva, Mr. Brown of Maryland, Mr. Pallone, Mr. Carbajal, Mrs. Dingell, Ms. Barragán, Ms. Eshoo, Mr. Gallego, Mr. Panetta, Mr. Blumenauer, Ms. McCollum, Mr. Sires, Mr. Correa, Mr. Cicilline, Mr. Ben Ray Luján of New Mexico, Mr. Vargas, Mr. Welch, Ms. Eddie Bernice Johnson of Texas, Mr. Kildee, Mr. Keating, Ms. DeGette, Ms. Roybal-Allard, Ms. Hanabusa, and Mr. Doggett) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the Presidential Determination of the
			 annual refugee admissions limit in fiscal year 2019 shall be no less than
			 110,000 and that President Trump and his administration must operate the
			 United States Refugee Admissions Program (USRAP) in good faith.
	
 Whereas, on September 17, 2018, the President of the United States set the Presidential Determination of the refugee admissions limit in fiscal year 2019 at 30,000;
 Whereas the President is required by law to consult with Congress on the refugee admission numbers before issuing a Presidential Determination, and failed to do so before issuing the 2019 refugee ceiling;
 Whereas the United States has been a global leader in responding to displacement crises around the world and promoting the safety, health, and well-being of refugees and displaced persons;
 Whereas according to the United Nations High Commissioner for Refugees, there are more than 69 million displaced people worldwide, the worst displacement crisis in global history, including almost 25.4 million refugees, more than half of whom are children;
 Whereas 84 percent of the world’s refugees are hosted in developing regions, with more than a quarter in the world’s least developed countries;
 Whereas the United States leverages resettlement to encourage other countries to keep their doors open to refugees, allow refugee children to attend school, and allow adults to work;
 Whereas the USRAP is the world’s most thorough resettlement vetting program and a critical pillar of our national security and our foreign policy;
 Whereas over the course of nearly 4 decades since the passage of the Refugee Act of 1980, the average annual refugee admissions goal has been 95,000;
 Whereas in fiscal year 2016, the United States admitted approximately 85,000 refugees; Whereas despite the Presidential Determination in fiscal year 2017 that the admission of up to 110,000 refugees was justified, President Trump and his administration only admitted 53,000 refugees, abandoning more than 56,000 refugees whom the United States had pledged to welcome;
 Whereas the Presidential Determination in fiscal year 2018 is that the admission of up to 45,000 refugees is justified, the lowest in the history of the USRAP;
 Whereas it is projected that fewer than 22,000 refugees will be admitted to the United States during fiscal year 2018, the lowest number of refugee arrivals in the history of the USRAP; and
 Whereas Congress authorized the USRAP under the Refugee Act of 1980 and maintains oversight authority to ensure that the program is carried out in good faith, to the benefit of United States communities and United States foreign policy objectives: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the bipartisan commitment of the United States to promote the safety, health, and well-being of refugees, including through resettlement to the United States for those who cannot return home and cannot rebuild their lives in the country to which they first fled;
 (2)urges President Trump and his administration to affirm the importance of the United States Refugee Admissions Program (USRAP) and demonstrate to Congress that they are operating the program in good faith and in an attempt to meet their own stated objectives;
 (3)urges President Trump and his administration to make a Presidential Determination that the admission of not fewer than 110,000 refugees is justified in fiscal year 2019;
 (4)affirms its role in providing oversight and accountability to ensure that the USRAP is conducted as required under the Refugee Act of 1980; and
 (5)seeks from President Trump and his administration improved consultation with Congress and adherence to the clear congressional intent within the Refugee Act of 1980.
			